[Cite as State v. Hammond, 2021-Ohio-2493.]




                         IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO



STATE OF OHIO,                                :    APPEAL NO. C-190597
                                                  TRIAL NO. B-0708161-B
        Plaintiff-Appellee,                   :

  vs.                                         :        O P I N I O N.

RAYMOND HAMMOND, JR.,                         :

     Defendant-Appellant.                     :



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed as Modified

Date of Judgment Entry on Appeal: July 21, 2021



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Judith Anton Lapp,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Michael K. Allen & Associates, Michael K. Allen and Bryan R. Perkins, for
Defendant-Appellant.
                   OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Presiding Judge.

       {¶1}    Defendant-appellant Raymond Hammond, Jr., appeals the Hamilton

County Common Pleas Court’s judgment denying the relief sought in his “Motion to

Vacate and Set-Aside Judgment Due to Void Sentence.”          We affirm the court’s

judgment as modified to dismiss the motion.

                              Procedural Posture
       {¶2}    In 2008, Hammond was convicted upon jury verdicts finding him

guilty of attempted murder and two counts of felonious assault for shooting

Alejandro Camacho three times and on one of two counts charging felonious assault

for shooting Carlos Morales once. In June 2009, this court decided Hammond’s

appeal from those convictions. We reversed the two felonious-assault convictions

involving Camacho and remanded for resentencing, upon our determination that

those offenses were allied offenses of similar import subject to merger under the

multiple-counts statute, R.C. 2941.25. We affirmed Hammond’s attempted-murder

conviction, holding that the multiple-counts statute did not mandate merging that

offense with either felonious-assault offense. State v. Hammond, 1st Dist. Hamilton

Nos. C-080394, C-080431 and C-080394 (June 3, 2009).

       {¶3}    Pursuant to our mandate, the trial court conducted a resentencing

hearing on July 17, 2009. But the trial court did not enter the judgment of conviction

until July 22. Meanwhile, on July 17, the trial court entered an entry appointing

counsel “for the purpose of prosecuting [an] appeal [from Hammond’s resentencing],

and if Counsel deems necessary, to pursue an appeal to the Supreme Court of Ohio.”

And on July 20, appointed counsel appealed to the Supreme Court this court’s decision

in the direct appeal.

       {¶4}    The July 22, 2009 judgment of conviction reflected, for the offenses

involving Camacho, Hammond’s conviction for attempted murder, the verdicts

finding him guilty on two counts of felonious assault, and consistent with our


                                              2
                  OHIO FIRST DISTRICT COURT OF APPEALS



mandate, the imposition of a prison sentence on only one of the two felonious-

assault counts. Concerning the two felonious-assault charges involving Morales, the

judgment mistakenly stated that Hammond had been found guilty of both counts, but

did not impose a sentence for the felonious-assault count on which he had been

acquitted.

       {¶5}   In April 2010, following its January 2010 decision in State v. Williams,

124 Ohio St.3d 381, 2010-Ohio-147, 922 N.E.2d 937, the Supreme Court decided

Hammond’s appeal of this court’s decision in the direct appeal.         With respect to

Hammond’s offenses involving Camacho, the Supreme Court affirmed that part of this

court’s judgment holding that Hammond “may be convicted of one count of attempted

murder.” But the Supreme Court reversed that part of our judgment holding that

Hammond “may not be convicted of two counts of felonious assault,” “reinstated” the

2008 judgment of conviction, and “ordered that a mandate be sent to the Court of

Common Pleas for Hamilton County to carry [the Supreme Court’s] judgment into

execution.” Despite that “mandate,” the trial court took no further action.

       {¶6}   Hammond unsuccessfully sought to reanimate his merger challenges in

pro se motions filed in 2011, 2013, 2014, and 2018. In his 2018 “Motion to Vacate and

Set-Aside Judgment Due to Void Sentence,” he asserted that his sentences for

attempted murder and the two felonious assaults involving Camacho were void,

because they were imposed in violation of the multiple-counts statute and the Double

Jeopardy Clauses of the Fifth Amendment to the United States Constitution and

Article I, Section 10, of the Ohio Constitution. In this appeal from the overruling of

that motion, Hammond presents three assignments of error.

                   No Jurisdiction to Entertain the Motion
       {¶7}   The first and second assignment of error essentially restate claims

presented in Hammond’s “Motion to Vacate and Set-Aside Judgment Due to Void

Sentence” and thus may fairly be read together to challenge the denial of that


                                               3
                 OHIO FIRST DISTRICT COURT OF APPEALS



motion. We conclude that the common pleas court had no jurisdiction to entertain

the motion.

       {¶8}   Hammond did not designate in his motion a statute or rule under

which the relief sought may have been afforded. The common pleas court was thus

left to “recast” the motion “into whatever category necessary to identify and establish

the criteria by which the motion should be judged.” State v. Schlee, 117 Ohio St.3d

153, 2008-Ohio-545, 882 N.E.2d 431, ¶ 12 and syllabus.

       {¶9}   Under R.C. 2953.21 et seq., the postconviction statutes, a common

pleas court may grant relief from a conviction upon proof of a constitutional violation

during the proceedings resulting in that conviction. See R.C. 2953.21(A)(1); State v.

Powell, 90 Ohio App.3d 260, 264, 629 N.E.2d 13 (1st Dist.1993). R.C. 2941.25,

governing the matter of sentencing on multiple counts charged in the same

indictment, effectuates the protections against multiple punishments for the same

offense secured under the state and federal Double Jeopardy Clauses.          State v.

Payne, 1st Dist. Hamilton No. C-790257, 1980 WL 352849 (May 28, 1980). Because

Hammond’s postconviction allied-offenses and double-jeopardy claims sought relief

based on alleged constitutional violations during the proceedings resulting in his

convictions, they were reviewable by the common pleas court under the standards

provided by the postconviction statutes.

       {¶10} But Hammond filed his motion well after the time prescribed by R.C.
2953.21(A)(2) had expired. And he failed to satisfy the R.C. 2953.23 jurisdictional

requirements for filing a late postconviction petition, when he did not show either

that he had been unavoidably prevented from discovering the facts upon which his

postconviction claims depended, or that his claims were predicated upon new and

retrospectively applicable rights recognized by the United States Supreme Court

since the time for filing the claims had expired. Consequently, the postconviction




                                              4
                 OHIO FIRST DISTRICT COURT OF APPEALS



statutes did not confer upon the common pleas court jurisdiction to entertain those

claims. See R.C. 2953.23(A)(1)(a).

       {¶11} Nor could the common pleas court have granted relief under its
jurisdiction to correct a void judgment. See State ex rel. Cruzado v. Zaleski, 111 Ohio

St.3d 353, 2006-Ohio-5795, 856 N.E.2d 263, ¶ 18-19. The alleged allied-offenses

error, even if demonstrated, would not have rendered Hammond’s convictions void,

because the trial court had personal jurisdiction by virtue of Hammond’s indictment

for felony offenses and subject-matter jurisdiction to convict him of those offenses.

See State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 4-6

and 41 (“realign[ing]” the court’s void-versus-voidable jurisprudence with the

“traditional” rule that a judgment of conviction is voidable, not void, if entered by a

court having personal and subject-matter jurisdiction).

       {¶12} The common pleas court had no jurisdiction to entertain Hammond’s
“Motion to Vacate and Set-Aside Judgment Due to Void Sentence.” Therefore, the

court properly declined to grant the relief sought in that motion. Accordingly, we

overrule the first and second assignments of error.

   2009 Judgment of Conviction Not Correctable under Crim.R. 36
       {¶13} In his third assignment of error, Hammond asks that he again be
“resentence[ed],” because the 2009 judgment of conviction, resentencing him on

remand from this court’s decision in the direct appeal, misstated that the jury had

found him “guilty” on count 5, charging felonious assault of Morales, when the jury

had actually acquitted him of that charge. Hammond is not entitled to the relief

sought.

       {¶14} Crim.R. 36 authorizes a court to “correct[] * * * at any time” “clerical
mistakes in judgments.” Although the 2009 judgment of conviction was entered

pursuant to this court’s remand in the direct appeal, the trial court had lost

jurisdiction to act in Hammond’s case after appointed counsel appealed our decision


                                              5
                   OHIO FIRST DISTRICT COURT OF APPEALS



to the Supreme Court. See State ex rel. Special Prosecutors v. Judges, Court of

Common Pleas, 55 Ohio St.2d 94, 97, 378 N.E.2d 162 (1978); State v. Morgan, 1st

Dist. Hamilton No. C-140146, 2014-Ohio-5325, ¶ 12. Therefore, the 2009 judgment

of conviction constituted a legal nullity. See Farris v. State, 1 Ohio St. 188, 189

(1853) (applying the fundamental principle that a judgment of a court acting without

jurisdiction is a “nullity”).

       Moreover, in that appeal, the Supreme Court reversed that part of this court’s

judgment in the direct appeal reversing Hammond’s felonious-assault convictions

involving Camacho, “reinstated” the 2008 judgment of conviction, and “mandate[d]”

that its judgment be “execut[ed]” by the trial court. Despite the trial court’s failure to

follow that mandate, Hammond stands convicted under the “reinstated” judgment of

conviction entered in 2008.

       Because there was no 2009 judgment of conviction, the clerical error in that

judgment was not subject to correction under Crim.R. 36. Accordingly, we overrule

the third assignment of error.

                         Affirmed as Modified to Dismiss
       {¶15} The common pleas court lacked jurisdiction to afford Hammond the
relief sought in his “Motion to Vacate and Set-Aside Judgment Due to Void

Sentence.” Accordingly, upon the authority of App.R. 12(A)(1)(a), we modify the

common pleas court’s judgment to reflect dismissal of the motion. And we affirm the

judgment as modified.

                                                        Judgment affirmed as modified.

CROUSE and WINKLER, JJ., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                                6